El Juez Asociado Señoe
Audrey, emitió la opinión del tribunal.
Este recurso gubernativo lia sido interpuesto por haberse-, negado el Registrador de la Propiedad de San Germán a ins-cribir una escritura de prórroga de plazos de una hipoteca por entender que sus estipulaciones son de tal naturaleza que novan y extinguen la hipoteca que está inscrita.
Diego Yélez Gotay y su esposa Julia Pranceschi Anton-giorgi otorgaron escritura pública el 16 de junio de 1931 en la que reconocieron deber a Herminio Vélez Gotay la canti-dad de $3,319 y para garantía del pago de esa deuda consti-tuyeron hipoteca sobre una casa de su propiedad radicada en Tauco. Las estipulaciones de esa escritura son las siguien-tes : que el pago de la deuda sería hecho en tres plazos anua-les en los días 16 de junio de los años 1932, 1933 y 1934: que la cantidad debida devengaría intereses del 10 por ciento al año pagaderos por anualidades vencidas: y que los dueños de la casa renunciarían y renunciaron su derecho de hogar seguro en ella.
En 30 de abril de 1933 estaban vencidos los dos primeros plazos de esa hipoteca y $181 de intereses sin haber sido pa-gados y en ese día el acreedor hipotecario y su esposa cedie-ron todo el crédito y los $181 de intereses a Arturo Llúberas Rodríguez, siendo inscrita esa cesión en el registro de la pro-piedad, haciéndose constar en la nota de inscripción que dicho crédito no se encuentra gravado con carga alguna.
En la misma fecha de la cesión del crédito Arturo Llube-ras Rodríguez y su esposa otorgaron otra escritura con Julia FrancescM Antongiorgi, a quien disuelto su matrimonio por divorcio le fué adjudicada la casa hipotecada. En ese docu-mento convinieron las partes en la prórroga de la hipoteca mediante las siguientes estipulaciones: (A) se convino en que la hipoteca será pagada en siete plazos anuales empezando el primero de mayo de 1935 y terminando en 1941: (B) qué él tipo de interés quedaba reducido al 8 por ciento al año pagadero por anualidades vencidas: (C) que los $181 de in-tereses vencidos y no satisfechos serán pagados el primero *88de mayo de 1935 con interés del 8 por ciento al año: (D) por la prórroga y por la rebaja en los intereses, la deudora se comprometió a tener asegurada la casa contra incendio: (E) aceptó la deudora que vencidas dos anualidades de intereses sin ser pagadas quedaría vencida toda la deuda pudiendo ser ejecutada: (F) que dejados de pagar dos plazos del capital también quedaba vencida toda la deuda: y (Gr) que igua] vencimiento de la hipoteca produciría el dejar de asegurar la casa contra incendio. Por la estipulación (H) la deudora renunció su derecho de hogar seguro y en la (I) se consignó que con las prórrogas y modificaciones convenidas quedará en vigor la hipoteca que estaba constituida.
El recurrente y el registrador han dedicado sus alegatos en este caso a sostener el primero que la escritura cuya ins-cripción ha sido negada no constituye una novación de la hi-poteca inscrita, mientras que el segundo sostiene que se trata de una novación y que para inscribirla deben las partes acor-dar la cancelación de la hipoteca original.
En el caso de J. Arbona & Hno. v. Registrador de la Propiedad de San Germán que resolvimos el 31 de mayo de este año (46 D.P.R. 828) dijimos con respecto a un contrato de refacción agrícola que. el registrador se negó a inscribir por contener una novación de otro contrato anterior inscrito, lo siguiente:
. El registrador puede estar en lo cierto respecto a que lo que se hizo aquí fué una novación del contrato, pero calificar de no-vación un contrato no equivale .en forma alguna a decir que las partes no pueden celebrar una novación, .si así lo desean^ siempre _ que con ello no se perjudique á terceros. Nada hay en las escrituras o en la nota que se transcribe que demuestre que alguien pudiese haber sido lesionado o perjudicado por la inscripción,'a no ser las mismas partes contratantes, y ellas no se quejan, ni probablemente creyeron que tenían razón alguna para quejarse.”
"Birla misma situación se encuentra este caso en el que según la nota de inscripción; puesta por el registrador a.l Cálce de la escritura de cesión del crédito hipotecario, dicho *89crédito no está gravado con carga alguna por lo que la anterior doctrina es aplicable al presente.

La nota recurrida debe ser revocada y ordenarse la ins-cripción solicitada.